U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One [ X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2009 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52753 Playbox (US) Inc. (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) n/a (I.R.S. Employer Identification No.) Suite 3.19, 130 Shaftesbury Avenue London, England WID SEU (Address of principal executive offices) +44 (0) 20 7031 1189 (Issuer’s telephone number) n/a (Address of prior principal executive offices if changed from last filing) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) With a copy to: Diane D.
